Exhibit 10.1

 

IMPAC MORTGAGE HOLDINGS, INC.

 

OMNIBUS INCENTIVE PLAN

 

Effective July 20, 2010

 

(amended as of June 25, 2019)

 

--------------------------------------------------------------------------------



 

IMPAC MORTGAGE HOLDINGS, INC.

OMNIBUS INCENTIVE PLAN

 

ARTICLE I

 

PURPOSE AND ADOPTION OF THE PLAN

 

1.01                        Purpose.  The purpose of the Impac Mortgage
Holdings, Inc. Omnibus Incentive Plan (as amended from time to time, the “Plan”)
is to assist in attracting and retaining highly competent employees, directors
and consultants, to act as an incentive in motivating selected employees,
directors and consultants of the Company and its Affiliates to achieve long-term
corporate objectives and to enable stock-based and cash-based incentive awards
to qualify as performance-based compensation for purposes of the tax deduction
limitations under Section 162(m) of the Code.

 

1.02                        Adoption and Term.  The Plan shall be effective on
July 20, 2010 upon and otherwise subject to approval of the stockholders of the
Company (the “Effective Date”).  The Plan shall remain in effect until the tenth
anniversary of the Effective Date, or until terminated by action of the Board,
whichever occurs sooner.

 

1.03                        Assumption of Outstanding Awards under Prior Plans. 
As of the Effective Date, the Prior Plans of the Company shall be frozen and no
new awards shall be made under such Prior Plans.  Further, all awards
outstanding under the Prior Plans as of the Effective Date shall be assumed by
this Plan and thereafter deemed to be Awards granted and outstanding under this
Plan; provided, that such assumed awards shall continue to be subject to the
same terms and conditions as set forth in the applicable Award Agreement, except
that references in such Award Agreements to the “Plan” shall be deemed to refer
to this Plan and references to “Deferred Stock” shall be deemed to refer to
Restricted Stock Units.

 

ARTICLE II

 

DEFINITIONS

 

For the purpose of this Plan, capitalized terms shall have the following
meanings:

 

2.01                        Affiliate means an entity in which, directly or
indirectly through one or more intermediaries, the Company has at least a fifty
percent (50%) ownership interest or, where permissible under Section 409A of the
Code, at least a twenty percent (20%) ownership interest; provided, however, for
purposes of any grant of an Incentive Stock Option, “Affiliate” means a
corporation which, for purposes of Section 424 of the Code, is a parent or
subsidiary of the Company, directly or indirectly.

 

2.02                        Award means any one or a combination of
Non-Qualified Stock Options or Incentive Stock Options described in Article VI,
Stock Appreciation Rights described in Article VI, Restricted Shares or
Restricted Stock Units described in Article VII, Performance Awards described in
Article

 

1

--------------------------------------------------------------------------------



 

VIII, other stock-based Awards described in Article IX, short-term cash
incentive Awards described in Article X or any other award made under the terms
of the Plan.

 

2.03                        Award Agreement means a written agreement between
the Company and a Participant or a written acknowledgment from the Company to a
Participant specifically setting forth the terms and conditions of an Award
granted under the Plan.

 

2.04                        Award Period means, with respect to an Award, the
period of time, if any, set forth in the Award Agreement during which specified
target performance goals must be achieved or other conditions set forth in the
Award Agreement must be satisfied.

 

2.05                        Beneficiary means an individual, trust or estate who
or which, by a written designation of the Participant filed with the Company, or
if no such written designation is filed, by operation of law, succeeds to the
rights and obligations of the Participant under the Plan and the Award Agreement
upon the Participant’s death.

 

2.06                        Board means the Board of Directors of the Company.

 

2.07                        Change in Control means, and shall be deemed to have
occurred upon the occurrence of, any one of the following events, unless an
Award Agreement specifically provides for a different definition of Change in
Control:

 

(a)                                 Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act (other than the Company; any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company; or any company owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of the
Common Stock of the Company) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person or
any securities acquired directly from the Company or its Affiliates)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities; or

 

(b)                                 during any period of two consecutive years
(not including any period prior to the Effective Date), individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (a), (c) or (d) of this
Section 2.07) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof; or

 

(c)                                  the consummation of a Merger of the Company
with any other corporation, other than (i) a Merger which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company,

 

2

--------------------------------------------------------------------------------



 

at least 75% of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such Merger, or
(ii) a Merger effected to implement a recapitalization of the Company (or
similar transaction) in which no person acquires more than 50% of the combined
voting power of the Company’s then outstanding securities;

 

(d)                                 the consummation of any sale, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all the assets of the Company to an unrelated party; or

 

(e)                                  the stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company.

 

2.08                        Code means the Internal Revenue Code of 1986, as
amended.  References to a section of the Code shall include that section and any
comparable section or sections of any future legislation that amends,
supplements or supersedes said section.

 

2.09                        Committee means the Compensation Committee of the
Board.

 

2.10                        Common Stock means the common stock of the Company,
par value $0.01 per share.

 

2.11                        Company means Impac Mortgage Holdings, Inc., a
Maryland corporation, and its successors.

 

2.12                        Date of Grant means the date designated by the
Committee as the date as of which it grants an Award, which shall not be earlier
than the date on which the Committee approves the granting of such Award.

 

2.13                        Disability means permanent and total disability as
determined under the Company’s disability program or policy, or if no disability
program or policy exists, then any physical or mental disability that renders a
Participant unable perform services for the Company in the capacity for which
the Participant served immediately prior to such disability and such disability
is reasonably expected to last for at least twelve (12) months.

 

2.14                        Dividend Equivalent Account means a bookkeeping
account in accordance with Section 11.17 and related to an Award that is
credited with the amount of any cash dividends or stock distributions that would
be payable with respect to the shares of Common Stock subject to such Awards had
such shares been outstanding shares of Common Stock.

 

2.15                        Exchange Act means the Securities Exchange Act of
1934, as amended.

 

2.16                        Exercise Price with respect to Options, the amount
established by the Committee in the Award Agreement in accordance with
Section 6.01(b) which is required to purchase each share of Common Stock upon
exercise of the Option, or with respect to a Stock Appreciation Right, the
amount established by the Committee in the Award Agreement in accordance with
Section 6.02(b) which is to be subtracted from the Fair Market Value on the date
of exercise in order to determine the amount of the payment to be made to the
Participant.

 

3

--------------------------------------------------------------------------------



 

2.17                        Fair Market Value of the Common Stock means: the
closing sales price of the Common Stock on the applicable date, or if no sale of
stock has been recorded on such day, then on the next preceding day on which a
sale was so made.  In the event the Common Stock is not admitted to trade on a
securities exchange, the Fair Market Value as of any applicable date shall be as
determined in good faith by the Committee (but in any event not less than “fair
market value” within the meaning of Section 409A of the Code, and any
regulations and other guidance thereunder).  For purposes of this definition,
when determining the Fair Market Value for the grant of an Award, “applicable
date” means the date of grant of the Award.

 

2.18                        Incentive Stock Option means a stock option within
the meaning of Section 422 of the Code.

 

2.19                        Merger means any merger, reorganization,
consolidation, exchange, transfer of assets or other transaction having similar
effect involving the Company.

 

2.20                        Non-Qualified Stock Option means a stock option
which is not an Incentive Stock Option.

 

2.21                        Non-Vested Share means shares of Common Stock issued
to a Participant in respect of the non-vested portion of an Option in the event
of the early exercise of such Participant’s Options pursuant to such
Participant’s Award Agreement, as permitted in Section 6.06 below.

 

2.22                        Options means all Non-Qualified Stock Options and
Incentive Stock Options granted at any time under the Plan.

 

2.23                        Outstanding Common Stock means, at any time, the
issued and outstanding shares of Common Stock.

 

2.24                        Participant means a person designated to receive an
Award under the Plan in accordance with Section 5.01.

 

2.25                        Performance Awards means Awards granted in
accordance with Article VIII.

 

2.26                        Performance Goals means operating income, operating
profit (earnings from continuing operations before interest and taxes), earnings
per share, return on investment or working capital, return on stockholders’
equity, economic value added (the amount, if any, by which net operating profit
after tax exceeds a reference cost of capital), Adjusted Net Earnings (as
defined below), net earnings (loss) attributable to common stockholders, stock
price any one of which may be measured with respect to the Company or any one or
more of its Affiliates, divisions, units and either in absolute terms or as
compared to another company or companies, and quantifiable, objective measures
of individual performance relevant to the particular individual’s job
responsibilities

 

“Adjusted Net Earnings” means net earnings (loss) attributable to common
stockholders as reported in the Company’s periodic reports filed with the
Securities and Exchange Commission, provided that such amount shall be adjusted
by reversing the following, to the extent such adjustments were made in
calculating such net earnings (loss) attributable to common stockholders:

 

4

--------------------------------------------------------------------------------



 

(a) any accrual already made with respect to the annual bonus, special bonus, or
incentive bonus applicable to such person:

 

(b) any adjustment relating to change in fair value of net trust assets;

 

(c) any adjustment relating to change in fair value of long term debt;

 

(d) any adjustment relating to noncash level yield long term debt;

 

(e) any charge relating to amortization of deferred charges; and

 

(f) any adjustment relating to the following items within earnings of
discontinued operations: (1) lower of cost or market and (2) repurchase
liability provision.

 

2.27                        Plan has the meaning given to such term in
Section 1.01.

 

2.28                        Prior Plans means the Company’s 1995 Stock Option,
Deferred Stock and Restricted Stock Plan, as amended, and the Company’s 2001
Stock Option, Deferred Stock and Restricted Stock Plan, as amended.

 

2.29                        Restricted Shares means Common Stock subject to
restrictions imposed in connection with Awards granted under Article VII.

 

2.30                        Restricted Stock Unit means a unit representing the
right to receive Common Stock or the value thereof in the future subject to
restrictions imposed in connection with Awards granted under Article VII.

 

2.31                        Rule 16b-3 means Rule 16b-3 promulgated by the
Securities and Exchange Commission under Section 16 of the Exchange Act, as the
same may be amended from time to time, and any successor rule.

 

2.32                        Stock Appreciation Rights means awards granted in
accordance with Article VI.

 

2.33                        Termination of Service means the voluntary or
involuntary termination of a Participant’s service as an employee, director or
consultant with the Company or an Affiliate for any reason, including death,
disability, retirement or as the result of the divestiture of the Participant’s
employer or any similar transaction in which the Participant’s employer ceases
to be the Company or one of its Affiliates.  Whether entering military or other
government service shall constitute Termination of Service, or whether and when
a Termination of Service shall occur as a result of disability, shall be
determined in each case by the Committee in its sole discretion.

 

5

--------------------------------------------------------------------------------



 

ARTICLE III

 

ADMINISTRATION

 

3.01                        Committee.

 

(a)                                 Duties and Authority.  The Plan shall be
administered by the Committee and the Committee shall have exclusive and final
authority in each determination, interpretation or other action affecting the
Plan and its Participants.  The Committee shall have the sole discretionary
authority to interpret the Plan, to establish and modify administrative
rules for the Plan, to impose such conditions and restrictions on Awards as it
determines appropriate, and to make all factual determinations with respect to
and take such steps in connection with the Plan and Awards granted hereunder as
it may deem necessary or advisable.  The Committee shall not, however, have or
exercise any discretion that would disqualify amounts payable under Article X as
performance-based compensation for purposes of Section 162(m) of the Code.  The
Committee may delegate such of its powers and authority under the Plan as it
deems appropriate to a subcommittee of the Committee or designated officers or
employees of the Company.  In addition, the full Board may exercise any of the
powers and authority of the Committee under the Plan. In the event of such
delegation of authority or exercise of authority by the Board, references in the
Plan to the Committee shall be deemed to refer, as appropriate, to the delegate
of the Committee or the Board.  To the extent applicable, actions taken by the
Committee or any subcommittee thereof, and any delegation by the Committee to
designated officers or employees, under this Section 3.01 shall comply with
Section 16(b) of the Exchange Act, the performance-based provisions of
Section 162(m) of the Code, and the regulations promulgated under each of such
statutory provisions, or the respective successors to such statutory provisions
or regulations, as in effect from time to time.

 

(b)                                 Indemnification.  Each person who is or
shall have been a member of the Board or the Committee, or an officer or
employee of the Company to whom authority was delegated in accordance with the
Plan, shall be indemnified and held harmless by the Company against and from any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by such individual in connection with or resulting from any claim,
action, suit, or proceeding to which he or she may be a party or in which he or
she may be involved by reason of any action taken or failure to act under the
Plan and against and from any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such action, suit, or proceeding against him or her,
provided he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf; provided, however, that the foregoing indemnification
shall not apply to any loss, cost, liability, or expense that is a result of his
or her own willful misconduct.

 

6

--------------------------------------------------------------------------------



 

ARTICLE IV

 

SHARES

 

4.01                        Number of Shares Issuable.  The total number of
shares of Common Stock authorized to be issued under the Plan shall be 4,480,585
shares which consists of (i) 1,280,585 shares allocated to outstanding Options
granted under the Prior Plans and being assumed by this Plan (the “Assumed
Option Shares”), and (ii) 3,200,000 shares(1) of Common Stock reserved for
future grants under this Plan.  Shares of Common Stock underlying Awards issued
under Articles VII, VIII and IX of this Plan shall be charged as 2.0 shares
against the number of shares of Common Stock available for the grant of Awards
hereunder.  The foregoing share limits shall be subject to adjustment in
accordance with Section 11.07.  The shares to be offered under the Plan shall be
authorized and unissued Common Stock, or issued Common Stock that shall have
been reacquired by the Company.

 

4.02                        Shares Subject to Terminated Awards.  The Assumed
Option Shares shall only be available for issuance upon exercise of an Option
granted under the Prior Plans and assumed by this Plan and none of the Assumed
Option Shares shall be available for grants of new Options or other Awards under
this Plan, even if the assumed Options are forfeited, canceled or otherwise
terminated without issuance of any shares of Common Stock.  Except as provided
in the preceding sentence, Common Stock covered by any unexercised portions of
terminated or forfeited Options (including canceled Options) granted under the
Plan or any predecessor employee stock plan of the Company, Restricted Stock or
Restricted Stock Units (whether granted under this Plan or any predecessor
employee stock plan) that are forfeited or terminated for any reason prior to
the date that the restrictions on such Awards would otherwise have lapsed, other
stock-based Awards that are forfeited or terminated for any reason as provided
under the Plan, and Common Stock subject to any Awards that are otherwise
surrendered by the Participant may again be subject to new Awards under the
Plan.  Further, any Award settled in cash shall not be counted as shares of
Common Stock for any purpose under the Plan.

 

ARTICLE V

 

PARTICIPATION

 

5.01                        Eligible Participants.  Participants in the Plan
shall be such employees, directors and consultants of the Company and its
Affiliates as the Committee, in its sole discretion, may designate from time to
time.  The Committee’s designation of a Participant in any year shall not
require the Committee to designate such person to receive Awards or grants in
any other year.  The designation of a Participant to receive Awards or grants
under one portion of the Plan does not require the Committee to include such
Participant under other portions of the Plan.  The Committee shall consider such
factors as it deems pertinent in selecting Participants and in determining the
type and amount of their respective Awards.  Subject to adjustment in accordance
with Section 11.07, no Participant shall be granted Awards in any calendar year
in respect of more than 450,000 shares of Common Stock (whether through grants
of Options or Stock Appreciation Rights or other Awards of Common Stock or
rights with respect

 

--------------------------------------------------------------------------------

(1)  On July 20, 2010, the stockholders approved the Plan initially authorizing
450,000 shares. On each of July 24, 2012, July 23, 2013, July 22, 2014, July 21,
2015, July 19, 2016, July 25, 2017, July 17, 2018 and June 25, 2019 the
stockholders approved an increase of the authorized shares by 250,000, 300,000,
300,000, 300,000, 300,000, 500,000, 300,000 and 500,000  shares, respectively.

 

7

--------------------------------------------------------------------------------



 

thereto) or cash-based Awards for more than $5,000,000; provided, the Committee
may grant Awards to a Participant in excess of these annual limits if the
Committee expressly determines that a particular Award shall not be designed to
qualify as “performance-based compensation” as defined under Section 162(m) of
the Code and the applicable treasury regulations thereunder.

 

ARTICLE VI

 

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

6.01                        Option Awards.

 

(a)                                 Grant of Options.  The Committee may grant,
to such Participants as the Committee may select, Options entitling the
Participant to purchase shares of Common Stock from the Company in such number,
at such price, and on such terms and subject to such conditions, not
inconsistent with the terms of this Plan, as may be established by the
Committee.  The terms of any Option granted under this Plan shall be set forth
in an Award Agreement.

 

(b)                                 Exercise Price of Options.  The Exercise
Price of each share of Common Stock upon exercise of any Option granted under
the Plan shall not be less than 100% of the Fair Market Value of the Common
Stock on the Date of Grant; provided, however, that the Committee shall have
discretion, with respect to a Non-Qualified Stock Option, to establish an
Exercise Price at less than the Fair Market Value on the Date of Grant to the
extent that such Option is designed to comply with the requirements of
Section 409A of the Code.

 

(c)                                  Designation of Options.  The Committee
shall designate, at the time of the grant of each Option, the Option as an
Incentive Stock Option or a Non-Qualified Stock Option; provided, however, that
an Option may be designated as an Incentive Stock Option only if the applicable
Participant is an employee of the Company on the Date of Grant.

 

(d)                                 Special Incentive Stock Option Rules.  To
the extent that the aggregate Fair Market Value (determined as of the time the
Option is granted) of the shares of Common Stock with respect to which Incentive
Stock Options are exercisable for the first time by a Participant during any
calendar year (under all plans of the Company and its parent and subsidiary
corporations) exceeds $100,000, such Incentive Stock Options shall constitute
Non-Qualified Stock Options.  For purposes of this Section 6.01(d), Incentive
Stock Options shall be taken into account in the order in which they were
granted.  If pursuant to the above, an Incentive Stock Option is treated as an
Incentive Stock Option in part and a Non-Qualified Stock Option in part, the
Participant may designate at the time of exercise which portion shall be deemed
to be exercised, and in the absence of such express designation in writing, the
portion of the Option treated as an Incentive Stock Option shall be deemed to be
exercised first.  Notwithstanding any other provision of the Plan to the
contrary, the Exercise Price of each Incentive Stock Option shall be equal to or
greater than the Fair Market Value of the Common Stock subject to the Incentive
Stock Option as of the Date of Grant of the Incentive Stock Option; provided,
however, that no Incentive Stock Option shall be granted to any person who, at
the time the Option is granted, owns stock (including stock owned by application
of the constructive ownership rules in Section 424(d) of the Code) possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company, unless at the time the Incentive Stock Option is granted
the

 

8

--------------------------------------------------------------------------------



 

Exercise Price of the Option is at least one hundred ten percent (110%) of the
Fair Market Value of the Common Stock subject to the Incentive Stock Option and
the Incentive Stock Option, by its terms, is not exercisable for more than five
years from the Date of Grant.

 

(e)                                  Rights As a Stockholder.  A Participant or
a transferee of an Option pursuant to Section 11.04 shall have no rights as a
stockholder with respect to Common Stock covered by an Option until the
Participant or transferee shall have become the holder of record of any such
shares, and no adjustment shall be made for dividends in cash or other property
or distributions or other rights with respect to any such Common Stock for which
the record date is prior to the date on which the Participant or a transferee of
the Option shall have become the holder of record of any such shares covered by
the Option; provided, however, that Participants are entitled to share
adjustments to reflect capital changes under Section 11.07.

 

6.02                        Stock Appreciation Rights.

 

(a)                                 Stock Appreciation Right Awards.  The
Committee is authorized to grant to any Participant one or more Stock
Appreciation Rights.  Upon exercise of a Stock Appreciation Right with respect
to a share of Common Stock, the Participant shall be entitled to receive an
amount equal to the excess, if any, of (i) the Fair Market Value of a share of
Common Stock on the date of exercise over (ii) the Exercise Price of such Stock
Appreciation Right established in the Award Agreement, which amount shall be
payable as provided in Section 6.02(c).

 

(b)                                 Exercise Price.  The Exercise Price of each
share of Common Stock upon exercise of any Stock Appreciation Right granted
under the Plan shall not be less than 100% of the Fair Market Value of the
Common Stock on the Date of Grant; provided, however, that the Committee shall
have discretion to establish an Exercise Price at less than the Fair Market
Value on the Date of Grant to the extent that such Stock Appreciation Right is
designed to comply with the requirements of Section 409A of the Code.

 

(c)                                  Payment of Incremental Value.  Any payment
which may become due from the Company by reason of a Participant’s exercise of a
Stock Appreciation Right may be paid to the Participant as determined by the
Committee (i) all in cash, (ii) all in Common Stock, or (iii) in any combination
of cash and Common Stock.  In the event that all or a portion of the payment is
made in Common Stock, the number of shares of Common Stock delivered in
satisfaction of such payment shall be determined by dividing the amount of such
payment or portion thereof by the Fair Market Value on the date of exercise.  No
fractional share of Common Stock shall be issued to make any payment in respect
of Stock Appreciation Rights; if any fractional share would be issuable, the
combination of cash and Common Stock payable to the Participant shall be
adjusted as directed by the Committee to avoid the issuance of any fractional
share.

 

9

--------------------------------------------------------------------------------



 

6.03                        Terms of Stock Options and Stock Appreciation
Rights.

 

(a)                                 Conditions on Exercise.  An Award Agreement
with respect to Options or Stock Appreciation Rights may contain such waiting
periods, exercise dates and restrictions on exercise (including, but not limited
to, periodic installments) as may be determined by the Committee at the time of
grant.

 

(b)                                 Duration of Options and Stock Appreciation
Rights.  Options and Stock Appreciation Rights shall terminate upon the first to
occur of the following events:

 

(i)                                     Expiration of the Option or Stock
Appreciation Right, as provided in the Award Agreement; or

 

(ii)                                  Termination of the Award in the event of a
Participant’s disability, retirement, death or other Termination of Service, as
provided in the Award Agreement; or

 

(iii)                               Ten years from the Date of Grant (five years
in certain cases, as described in Section 6.01(d)).

 

(c)                                  Acceleration or Extension of Exercise
Period.  The Committee, in its sole discretion, shall have the right (but shall
not be obligated), exercisable on or at any time after the Date of Grant, to
permit the exercise of an Option or Stock Appreciation Right (i) prior to the
time such Option or Stock Appreciation Right would become exercisable under the
terms of the Award Agreement, or (ii) after the termination of the Option or
Stock Appreciation Right under the terms of the Award Agreement.

 

(d)                                 Exercise of Options or Stock Appreciation
Rights Upon Termination of Services.  Unless an Award Agreement provides
otherwise, the following rules shall govern the treatment of an Award of Options
or Stock Appreciation Rights upon a Participant’s Termination of Services:

 

(i)                                     Termination of Vested Options or Stock
Appreciation Rights Upon Termination of Services.

 

(A)                               Termination Other Than Due to Death or
Disability.  In the event of a Participant’s Termination of Services for any
reason other than due to the Participant’s death or Disability, the right of the
Participant to exercise any vested Options or Stock Appreciation Rights shall,
unless the exercise period is extended by the Board in accordance with
Section 6.03(c) above, terminate upon the earlier of: (I) thirty (30) days after
the date of the Termination of Services; and (II) the date of expiration of the
Options or Stock Appreciation Rights determined pursuant to Sections
6.03(b)(i) or (iii) above.

 

(B)                               Death or Disability.  In the event of a
Participant’s Termination of Services by reason of death or Disability, the
right of the Participant to exercise any vested Options or Stock Appreciation
Rights shall, unless the exercise period

 

10

--------------------------------------------------------------------------------



 

is extended by the Board in accordance with Section 6.03(c) above, terminate
upon the earlier of: (I) six (6) months after the date of the Termination of
Services; and (II) the date of expiration of the Options or Stock Appreciation
Rights determined pursuant to Sections 6.03(b)(i) or (iii) above.

 

(ii)                                  Termination of Unvested Options Upon
Termination of Services.  To the extent the right to exercise Options or Stock
Appreciation Rights, or any portion thereof, has not vested as of the date of
Termination of Services, the right shall expire on the date of Termination of
Services regardless of the reason for the Termination of Services.

 

6.04                        Exercise Procedures.  Each Option and Stock
Appreciation Right granted under the Plan shall be exercised under such
procedures and by such methods as the Committee may establish or approve from
time to time.  The Exercise Price of shares purchased upon exercise of an Option
granted under the Plan shall be paid in full in cash by the Participant pursuant
to the Award Agreement; provided, however, that the Committee may (but shall not
be required to) permit payment to be made (a) by delivery to the Company of
shares of Common Stock held by the Participant, (b) by a “net exercise” method
under which the Company reduces the number of shares of Common Stock issued upon
exercise by the largest whole number of shares with a Fair Market Value that
does not exceed the aggregate Exercise Price, or (c) such other consideration as
the Committee deems appropriate and in compliance with applicable law (including
payment under an arrangement constituting a brokerage transaction as permitted
under the provisions of Regulation T applicable to cashless exercises
promulgated by the Federal Reserve Board, unless prohibited by Section 402 of
the Sarbanes-Oxley Act of 2002).  In the event that any Common Stock shall be
transferred to the Company to satisfy all or any part of the Exercise Price, the
part of the Exercise Price deemed to have been satisfied by such transfer of
Common Stock shall be equal to the product derived by multiplying the Fair
Market Value as of the date of exercise times the number of shares of Common
Stock transferred to the Company.  The Participant may not transfer to the
Company in satisfaction of the Exercise Price any fractional share of Common
Stock.  Any part of the Exercise Price paid in cash upon the exercise of any
Option shall be added to the general funds of the Company and may be used for
any proper corporate purpose.  Unless the Committee shall otherwise determine,
any Common Stock transferred to the Company as payment of all or part of the
Exercise Price upon the exercise of any Option shall be held as treasury shares.

 

6.05                        Change in Control.  With respect to each Award of
Options or Stock Appreciation Rights, the Committee shall determine whether and
to what extent such Options or Stock Appreciation Rights shall become
immediately and fully exercisable in the event of a Change in Control or upon
the occurrence of one or more specified conditions following a Change in
Control.  Notwithstanding the foregoing, unless otherwise determined by the
Committee, no Change in Control of the Company shall be deemed to have occurred
for purposes of determining a Participant’s rights under this Plan if (a) the
Participant is a member of a group that first announces a proposal which, if
successful, would result in a Change in Control, which proposal (including any
modifications thereof) is ultimately successful, or (b) the Participant acquires
a two percent (2%) or more equity interest in the entity that ultimately
acquires the Company pursuant to the transaction described in clause (a) of this
Section 6.05.

 

6.06                        Early Exercise.  An Option may, but need not,
include a provision by which the Participant may elect to exercise the Option in
whole or in part prior to the date the Option is fully

 

11

--------------------------------------------------------------------------------



 

vested.  The provision may be included in the Award Agreement at the time of
grant of the Option or may be added to the Award Agreement by amendment at a
later time.  In the event of an early exercise of an Option, any shares of
Common Stock received shall be subject to a special repurchase right in favor of
the Company with terms established by the Committee.  The Committee shall
determine the time and/or the event that causes the repurchase right to
terminate and fully vest the Common Stock in the Participant.

 

ARTICLE VII

 

RESTRICTED SHARES AND RESTRICTED STOCK UNITS

 

7.01                        Award of Restricted Stock and Restricted Stock
Units.  The Committee may grant to any Participant an Award of Restricted Shares
consisting of a specified number of shares of Common Stock issued to the
Participant subject to such terms, conditions and forfeiture and transfer
restrictions, whether based on performance standards, periods of service,
retention by the Participant of ownership of specified shares of Common Stock or
other criteria, as the Committee shall establish.  The Committee may also grant
Restricted Stock Units representing the right to receive shares of Common Stock
in the future subject to such terms, conditions and restrictions, whether based
on performance standards, periods of service, retention by the Participant of
ownership of specified shares of Common Stock or other criteria, as the
Committee shall establish.  With respect to performance-based Awards of
Restricted Shares or Restricted Stock Units intended to qualify as
“performance-based” compensation for purposes of Section 162(m) of the Code,
performance targets will consist of specified levels of one or more of the
Performance Goals.  The terms of any Restricted Share and Restricted Stock Unit
Awards granted under this Plan shall be set forth in an Award Agreement which
shall contain provisions determined by the Committee and not inconsistent with
this Plan.

 

7.02                        Restricted Shares.

 

(a)                                 Issuance of Restricted Shares.  As soon as
practicable after the Date of Grant of a Restricted Share Award by the
Committee, the Company shall cause to be transferred on the books of the
Company, or its agent, Common Stock, registered on behalf of the Participant,
evidencing the Restricted Shares covered by the Award, but subject to forfeiture
to the Company as of the Date of Grant if an Award Agreement with respect to the
Restricted Shares covered by the Award is not duly executed by the Participant
and timely returned to the Company.  All Common Stock covered by Awards under
this Article VII shall be subject to the restrictions, terms and conditions
contained in the Plan and the Award Agreement entered into by the Participant. 
Until the lapse or release of all restrictions applicable to an Award of
Restricted Shares, the share certificates representing such Restricted Shares
may be held in custody by the Company, its designee, or, if the certificates
bear a restrictive legend, by the Participant.  Upon the lapse or release of all
restrictions with respect to an Award as described in Section 7.02(d), one or
more share certificates, registered in the name of the Participant, for an
appropriate number of shares as provided in Section 7.02(d), free of any
restrictions set forth in the Plan and the Award Agreement shall be delivered to
the Participant.

 

(b)                                 Stockholder Rights.  Beginning on the Date
of Grant of the Restricted Share Award and subject to execution of the Award
Agreement as provided in Section 7.02(a), the Participant

 

12

--------------------------------------------------------------------------------



 

shall become a stockholder of the Company with respect to all shares subject to
the Award Agreement and shall have all of the rights of a stockholder,
including, but not limited to, the right to vote such shares and the right to
receive dividends; provided, however, that the Award Agreement may provide that
any dividend distributed with respect to any Restricted Shares as to which the
restrictions have not yet lapsed shall be subject to the same restrictions as
such Restricted Shares and held or restricted as provided in Section 7.02(a).

 

(c)                                  Restriction on Transferability.  None of
the Restricted Shares may be assigned or transferred (other than by will or the
laws of descent and distribution, or to an inter vivos trust with respect to
which the Participant is treated as the owner under Sections 671 through 677 of
the Code, except to the extent that Section 16 of the Exchange Act limits a
Participant’s right to make such transfers), pledged or sold prior to lapse of
the restrictions applicable thereto.

 

(d)                                 Delivery of Shares Upon Vesting.  Upon
expiration or earlier termination of the forfeiture period without a forfeiture
and the satisfaction of or release from any other conditions prescribed by the
Committee, or at such earlier time as provided under the provisions of
Section 7.04, the restrictions applicable to the Restricted Shares shall lapse. 
As promptly as administratively feasible thereafter, subject to the requirements
of Section 11.05, the Company shall deliver to the Participant or, in case of
the Participant’s death, to the Participant’s Beneficiary, one or more share
certificates for the appropriate number of shares of Common Stock, free of all
such restrictions, except for any restrictions that may be imposed by law.

 

(e)                                  Forfeiture of Restricted Shares.  Subject
to Sections 7.02(f) and 7.04, all Restricted Shares shall be forfeited and
returned to the Company and all rights of the Participant with respect to such
Restricted Shares shall terminate unless the Participant continues in the
service of the Company or an Affiliate as an employee until the expiration of
the forfeiture period for such Restricted Shares and satisfies any and all other
conditions set forth in the Award Agreement.  The Committee shall determine the
forfeiture period (which may, but need not, lapse in installments) and any other
terms and conditions applicable with respect to any Restricted Share Award.

 

(f)                                   Waiver of Forfeiture Period. 
Notwithstanding anything contained in this Article VII to the contrary, the
Committee may, in its sole discretion, waive the forfeiture period and any other
conditions set forth in any Award Agreement under appropriate circumstances
(including the death, disability or retirement of the Participant or a material
change in circumstances arising after the date of an Award) and subject to such
terms and conditions (including forfeiture of a proportionate number of the
Restricted Shares) as the Committee shall deem appropriate.

 

7.03                        Restricted Stock Units.

 

(a)                                 Settlement of Restricted Stock Units. 
Payments shall be made to Participants with respect to their Restricted Stock
Units as soon as practicable after the Committee has determined that the terms
and conditions applicable to such Award have been satisfied or at a later date
if distribution has been deferred.  Payments to Participants with respect to
Restricted Stock Units shall be made in the form of Common Stock, or cash or a
combination of both, as the Committee may determine.  The amount of any cash to
be paid in lieu of Common Stock shall be determined on the basis of the Fair
Market Value of the Common Stock on the date any such payment is processed.  As
to shares of

 

13

--------------------------------------------------------------------------------



 

Common Stock which constitute all or any part of such payment, the Committee may
impose such restrictions concerning their transferability and/or their
forfeiture as may be provided in the applicable Award Agreement or as the
Committee may otherwise determine, provided such determination is made on or
before the date certificates for such shares are first delivered to the
applicable Participant.

 

(b)                                 Shareholder Rights.  Until the lapse or
release of all restrictions applicable to an Award of Restricted Stock Units, no
shares of Common Stock shall be issued in respect of such Awards and no
Participant shall have any rights as a shareholder of the Company with respect
to the shares of Common Stock covered by such Award of Restricted Stock Units.

 

(c)                                  Waiver of Forfeiture Period. 
Notwithstanding anything contained in this Section 7.03 to the contrary, the
Committee may, in its sole discretion, waive the forfeiture period and any other
conditions set forth in any Award Agreement under appropriate circumstances
(including the death, Disability or retirement of the Participant or a material
change in circumstances arising after the date of an Award) and subject to such
terms and conditions (including forfeiture of a proportionate number of shares
issuable upon settlement of the Restricted Stock Units constituting an Award) as
the Committee shall deem appropriate.

 

(d)                                 Deferral of Payment.  If approved by the
Committee and set forth in the applicable Award Agreement, a Participant may
elect to defer the amount payable with respect to the Participant’s Restricted
Stock Units in accordance with such terms as may be established by the
Committee, subject to the requirements of Section 409A of the Code.

 

7.04                        Change in Control.  With respect to each Award of
Restricted Stock or Restricted Stock Units, the Committee shall determine
whether and to what extent such Restricted Stock or Restricted Stock Units shall
become immediately and fully exercisable in the event of a Change in Control or
upon the occurrence of one or more specified conditions following a Change in
Control.  Notwithstanding the foregoing, unless otherwise determined by the
Committee, no Change in Control of the Company shall be deemed to have occurred
for purposes of determining a Participant’s rights under this Plan if (a) the
Participant is a member of a group that first announces a proposal which, if
successful, would result in a Change in Control, which proposal (including any
modifications thereof) is ultimately successful, or (b) the Participant acquires
a two percent (2%) or more equity interest in the entity that ultimately
acquires the Company pursuant to the transaction described in clause (a) of this
Section 7.04.

 

ARTICLE VIII

 

PERFORMANCE AWARDS

 

8.01                        Performance Awards.

 

(a)                                 Award Periods and Calculations of Potential
Incentive Amounts.  The Committee may grant Performance Awards to Participants. 
A Performance Award shall consist of the right to receive a payment (measured by
the Fair Market Value of a specified number of shares of Common Stock, increases
in such Fair Market Value during the Award Period and/or a fixed cash amount)
contingent upon the extent to which certain predetermined performance targets
have been met during an

 

14

--------------------------------------------------------------------------------



 

Award Period.  The Award Period shall be one or more fiscal or calendar years as
determined by the Committee.  The Committee, in its discretion and under such
terms as it deems appropriate, may permit newly eligible Participants, such as
those who are promoted or newly hired, to receive Performance Awards after an
Award Period has commenced.

 

(b)                                 Performance Targets.  Subject to
Section 11.18, the performance targets applicable to a Performance Award may
include such goals related to the performance of the Company or, where relevant,
any one or more of its Affiliates or divisions and/or the performance of a
Participant as may be established by the Committee in its discretion.  In the
case of Performance Awards to “covered employees” (as defined in
Section 162(m) of the Code), the targets will be limited to specified levels of
one or more of the Performance Goals.  The performance targets established by
the Committee may vary for different Award Periods and need not be the same for
each Participant receiving a Performance Award in an Award Period.

 

(c)                                  Earning Performance Awards.  The Committee,
at or as soon as practicable after the Date of Grant, shall prescribe a formula
to determine the percentage of the Performance Award to be earned based upon the
degree of attainment of the applicable performance targets.

 

(d)                                 Payment of Earned Performance Awards. 
Subject to the requirements of Section 11.05, payments of earned Performance
Awards shall be made in cash or Common Stock, or a combination of cash and
Common Stock, in the discretion of the Committee.  The Committee, in its sole
discretion, may define, and set forth in the applicable Award Agreement, such
terms and conditions with respect to the payment of earned Performance Awards as
it may deem desirable.

 

8.02                        Termination of Service or Change in Control.  The
Award Agreement with respect to any Performance Award shall contain provisions
dealing with the disposition of such Award in the event of a Change in Control
or in the event of a Termination of Services prior to the exercise, realization
or payment of such Award, with such provisions to take account of the specific
nature and purpose of the Award.

 

ARTICLE IX

 

OTHER STOCK-BASED AWARDS

 

9.01                        Grant of Other Stock-Based Awards.  Other
stock-based awards, consisting of stock purchase rights (with or without loans
to Participants by the Company containing such terms as the Committee shall
determine), Awards of Common Stock, or Awards valued in whole or in part by
reference to, or otherwise based on, Common Stock, may be granted either alone
or in addition to or in conjunction with other Awards under the Plan. Subject to
the provisions of the Plan, the Committee shall have sole and complete authority
to determine the persons to whom and the time or times at which such Awards
shall be made, the number of shares of Common Stock to be granted pursuant to
such Awards, and all other conditions of the Awards.  Any such Award shall be
confirmed by an Award Agreement executed by the Committee and the Participant,
which Award Agreement shall contain such provisions as the Committee determines
to be necessary or appropriate to carry out the intent of this Plan with respect
to such Award.

 

15

--------------------------------------------------------------------------------



 

9.02                        Terms of Other Stock-Based Awards.  In addition to
the terms and conditions specified in the Award Agreement, Awards made pursuant
to this Article IX shall be subject to the following:

 

(a)                                 Any Common Stock subject to Awards made
under this Article IX may not be sold, assigned, transferred, pledged or
otherwise encumbered prior to the date on which the shares are issued, or, if
later, the date on which any applicable restriction, performance or deferral
period lapses; and

 

(b)                                 If specified by the Committee in the Award
Agreement, the recipient of an Award under this Article IX shall be entitled to
receive, currently or on a deferred basis, interest or dividends or dividend
equivalents with respect to the Common Stock or other securities covered by the
Award; and

 

(c)                                  The Award Agreement with respect to any
Award shall contain provisions dealing with the disposition of such Award in the
event of a Termination of Service prior to the exercise, payment or other
settlement of such Award, whether such termination occurs because of retirement,
disability, death or other reason, with such provisions to take account of the
specific nature and purpose of the Award.

 

ARTICLE X

 

SHORT-TERM CASH INCENTIVE AWARDS

 

10.01                 Eligibility.  Executive officers of the Company who are
from time to time determined by the Committee to be “covered employees” for
purposes of Section 162(m) of the Code will be eligible to receive short-term
cash incentive awards under this Article X.

 

10.02                 Awards.

 

(a)                                 Performance Targets.  The Committee shall
establish objective performance targets based on specified levels of one or more
of the Performance Goals.  Such performance targets shall be established by the
Committee on a timely basis to ensure that the targets are considered
“preestablished” for purposes of Section 162(m) of the Code.

 

(b)                                 Amounts of Awards.  In conjunction with the
establishment of performance targets for a fiscal year or such other short-term
performance period established by the Committee, the Committee shall adopt an
objective formula (on the basis of percentages of Participants’ salaries, shares
in a bonus pool or otherwise) for computing the respective amounts payable under
the Plan to Participants if and to the extent that the performance targets are
attained.  Such formula shall comply with the requirements applicable to
performance-based compensation plans under Section 162(m) of the Code and, to
the extent based on percentages of a bonus pool, such percentages shall not
exceed 100% in the aggregate.

 

16

--------------------------------------------------------------------------------



 

(c)                                  Payment of Awards.  Awards will be payable
to Participants in cash each year upon prior written certification by the
Committee of attainment of the specified performance targets for the preceding
fiscal year or other applicable performance period.

 

(d)                                 Negative Discretion.  Notwithstanding the
attainment by the Company of the specified performance targets, the Committee
shall have the discretion, which need not be exercised uniformly among the
Participants, to reduce or eliminate the award that would be otherwise paid.

 

(e)                                  Guidelines.  The Committee may adopt from
time to time written policies for its implementation of this Article X.  Such
guidelines shall reflect the intention of the Company that all payments
hereunder qualify as performance-based compensation under Section 162(m) of the
Code.

 

(f)                                   Non-Exclusive Arrangement.  The adoption
and operation of this Article X shall not preclude the Board or the Committee
from approving other short-term incentive compensation arrangements for the
benefit of individuals who are Participants hereunder as the Board or Committee,
as the case may be, deems appropriate and in the best interests of the Company.

 

ARTICLE XI

 

TERMS APPLICABLE GENERALLY TO AWARDS

GRANTED UNDER THE PLAN

 

11.01                 Plan Provisions Control Award Terms.  Except as provided
in Section 11.16, the terms of the Plan shall govern all Awards granted under
the Plan, and in no event shall the Committee have the power to grant any Award
under the Plan which is contrary to any of the provisions of the Plan.  In the
event any provision of any Award granted under the Plan shall conflict with any
term in the Plan as constituted on the Date of Grant of such Award, the term in
the Plan as constituted on the Date of Grant of such Award shall control. 
Except as provided in Section 11.03 and Section 11.07, the terms of any Award
granted under the Plan may not be changed after the Date of Grant of such Award
so as to materially decrease the value of the Award without the express written
approval of the holder.

 

11.02                 Award Agreement.  No person shall have any rights under
any Award granted under the Plan unless and until the Company and the
Participant to whom such Award shall have been granted shall have executed and
delivered an Award Agreement or received any other Award acknowledgment
authorized by the Committee expressly granting the Award to such person and
containing provisions setting forth the terms of the Award.

 

11.03                 Modification of Award After Grant.  No Award granted under
the Plan to a Participant may be modified (unless such modification does not
materially decrease the value of the Award) after the Date of Grant except by
express written agreement between the Company and the Participant, provided that
any such change (a) shall not be inconsistent with the terms of the Plan, and
(b) shall be approved by the Committee.

 

11.04                 Limitation on Transfer.  Except as provided in
Section 7.02(c) in the case of Restricted Shares, a Participant’s rights and
interest under the Plan may not be assigned or transferred other than by

 

17

--------------------------------------------------------------------------------



 

will or the laws of descent and distribution, and during the lifetime of a
Participant, only the Participant personally (or the Participant’s personal
representative) may exercise rights under the Plan.  The Participant’s
Beneficiary may exercise the Participant’s rights to the extent they are
exercisable under the Plan following the death of the Participant.
Notwithstanding the foregoing, to the extent permitted under Section 16(b) of
the Exchange Act with respect to Participants subject to such Section, the
Committee may grant Non-Qualified Stock Options that are transferable, without
payment of consideration, to immediate family members of the Participant or to
trusts or partnerships for such family members, and the Committee may also amend
outstanding Non-Qualified Stock Options to provide for such transferability.

 

11.05                 Taxes.  The Company shall be entitled, if the Committee
deems it necessary or desirable, to withhold (or secure payment from the
Participant in lieu of withholding) the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any amount
payable and/or shares issuable under such Participant’s Award, and the Company
may defer payment or issuance of the cash or shares upon exercise or vesting of
an Award unless indemnified to its satisfaction against any liability for any
such tax. The amount of such withholding or tax payment shall be determined by
the Committee and shall be payable by the Participant at such time as the
Committee determines in accordance with the following rules:

 

(a)                                 The Participant shall have the right to
elect to meet his or her withholding requirement (i) by having withheld from
such Award at the appropriate time that number of shares of Common Stock,
rounded down to the nearest whole share, whose Fair Market Value is equal to the
amount of withholding taxes due, (ii) by direct payment to the Company in cash
of the amount of any taxes required to be withheld with respect to such Award or
(iii) by a combination of shares and cash.

 

(b)                                 In the case of Participants who are subject
to Section 16 of the Exchange Act, the Committee may impose such limitations and
restrictions as it deems necessary or appropriate with respect to the delivery
or withholding of shares of Common Stock to meet tax withholding obligations.

 

11.06                 Surrender of Awards.  Any Award granted under the Plan may
be surrendered to the Company for cancellation on such terms as the Committee
and the holder approve.  With the consent of the Participant, the Committee may
substitute a new Award under this Plan in connection with the surrender by the
Participant of an equity compensation award previously granted under this Plan
or any other plan sponsored by the Company.

 

11.07                 Adjustments to Reflect Capital Changes.

 

(a)                                 Recapitalization.  In the event of any
corporate event or transaction (including, but not limited to, a change in the
Common Stock or the capitalization of the Company) such as a merger,
consolidation, reorganization, recapitalization, separation, partial or complete
liquidation, stock dividend, stock split, reverse stock split, spin-off, or
other distribution of stock or property of the Company, a combination or
exchange of Common Stock, dividend in kind, or other like change in capital
structure, number of outstanding shares of Common Stock, distribution (other
than normal cash dividends) to shareholders of the Company, or any similar
corporate event or transaction, the Committee, in order to prevent dilution or
enlargement of Participants’ rights under this Plan, shall make equitable and
appropriate adjustments and substitutions, as applicable, to or of the number
and kind of

 

18

--------------------------------------------------------------------------------



 

shares subject to outstanding Awards, the Exercise Price for such shares, the
number and kind of shares available for future issuance under the Plan and the
maximum number of shares in respect of which Awards can be made to any
Participant in any calendar year, and other determinations applicable to
outstanding Awards.  The Committee shall have the power and sole discretion to
determine the amount of the adjustment to be made in each case.

 

(b)                                 Merger.  In the event that the Company is a
party to a Merger, outstanding Awards shall be subject to the agreement of
merger or reorganization.  Such agreement may provide, without limitation, for
the continuation of outstanding Awards by the Company (if the Company is a
surviving corporation), for their assumption by the surviving corporation or its
parent or subsidiary, for the substitution by the surviving corporation or its
parent or subsidiary of its own awards for such Awards, for accelerated vesting
and accelerated expiration, or for settlement in cash or cash equivalents.

 

(c)                                  Options to Purchase Shares or Stock of
Acquired Companies.  After any Merger in which the Company or an Affiliate shall
be a surviving corporation, the Committee may grant substituted options under
the provisions of the Plan, pursuant to Section 424 of the Code, replacing old
options granted under a plan of another party to the Merger whose shares or
stock subject to the old options may no longer be issued following the Merger. 
The foregoing adjustments and manner of application of the foregoing provisions
shall be determined by the Committee in its sole discretion.  Any such
adjustments may provide for the elimination of any fractional shares which might
otherwise become subject to any Options.

 

11.08                 No Right to Continued Service.  No person shall have any
claim of right to be granted an Award under this Plan. Neither the Plan nor any
action taken hereunder shall be construed as giving any Participant any right to
be retained in the service of the Company or any of its Affiliates.

 

11.09                 Awards Not Includable for Benefit Purposes.  Payments
received by a Participant pursuant to the provisions of the Plan shall not be
included in the determination of benefits under any pension, group insurance or
other benefit plan applicable to the Participant which is maintained by the
Company or any of its Affiliates, except as may be provided under the terms of
such plans or determined by the Committee.

 

11.10                 Governing Law.  All determinations made and actions taken
pursuant to the Plan shall be governed by the laws of the State of California
and construed in accordance therewith.

 

11.11                 No Strict Construction.  No rule of strict construction
shall be implied against the Company, the Committee, or any other person in the
interpretation of any of the terms of the Plan, any Award granted under the Plan
or any rule or procedure established by the Committee.

 

11.12                 Compliance with Rule 16b-3.  It is intended that, unless
the Committee determines otherwise, Awards under the Plan be eligible for
exemption under Rule 16b-3.  The Board is authorized to amend the Plan and to
make any such modifications to Award Agreements to comply with Rule 16b-3, as it
may be amended from time to time, and to make any other such amendments or
modifications as it deems necessary or appropriate to better accomplish the
purposes of the Plan in light of any amendments made to Rule 16b-3.

 

19

--------------------------------------------------------------------------------



 

11.13                 Captions.  The captions (i.e., all Section headings) used
in the Plan are for convenience only, do not constitute a part of the Plan, and
shall not be deemed to limit, characterize or affect in any way any provisions
of the Plan, and all provisions of the Plan shall be construed as if no captions
have been used in the Plan.

 

11.14                 Severability.  Whenever possible, each provision in the
Plan and every Award at any time granted under the Plan shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of the Plan or any Award at any time granted under the Plan shall be
held to be prohibited by or invalid under applicable law, then (a) such
provision shall be deemed amended to accomplish the objectives of the provision
as originally written to the fullest extent permitted by law and (b) all other
provisions of the Plan and every other Award at any time granted under the Plan
shall remain in full force and effect.

 

11.15                 Amendment and Termination.

 

(a)                                 Amendment.  The Board shall have complete
power and authority to amend the Plan at any time; provided, however, that the
Board shall not, without the requisite affirmative approval of stockholders of
the Company, make any amendment which requires stockholder approval under the
Code or under any other applicable law or rule of any stock exchange or listing
service which lists Common Stock or Company Voting Securities.  No termination
or amendment of the Plan may, without the consent of the Participant to whom any
Award shall theretofore have been granted under the Plan, adversely affect the
right of such individual under such Award.

 

(b)                                 Termination.  The Board shall have the right
and the power to terminate the Plan at any time. No Award shall be granted under
the Plan after the termination of the Plan, but the termination of the Plan
shall not have any other effect on any Award outstanding at the time of the
termination of the Plan and any such outstanding Award will continue in
accordance with its terms and conditions.

 

11.16                 Foreign Qualified Awards.  Awards under the Plan may be
granted to such employees, directors and consultants of the Company and its
Affiliates who are residing in foreign jurisdictions as the Committee in its
sole discretion may determine from time to time. The Committee may adopt such
supplements to the Plan as may be necessary or appropriate to comply with the
applicable laws of such foreign jurisdictions and to afford Participants
favorable treatment under such laws.

 

11.17                 Dividend Equivalents.  For any Award granted under the
Plan, the Committee shall have the discretion, upon the Date of Grant or
thereafter, to establish a Dividend Equivalent Account with respect to the
Award, and the applicable Award Agreement or an amendment thereto shall confirm
such establishment.  If a Dividend Equivalent Account is established, the
following terms shall apply:

 

(a)                                 Terms and Conditions.  Dividend Equivalent
Accounts shall be subject to such terms and conditions as the Committee shall
determine and as shall be set forth in the applicable Award Agreement.  Such
terms and conditions may include, without limitation, for the Participant’s
Account to be credited as of the record date of each cash dividend on the Common
Stock with an amount equal to the cash dividends which would be paid with
respect to the number of shares of Common Stock then

 

20

--------------------------------------------------------------------------------



 

covered by the related Award if such shares of Common Stock had been owned of
record by the Participant on such record date.

 

(b)                                 Unfunded Obligation.  Dividend Equivalent
Accounts shall be established and maintained only on the books and records of
the Company and no assets or funds of the Company shall be set aside, placed in
trust, removed from the claims of the Company’s general creditors, or otherwise
made available until such amounts are actually payable as provided hereunder.

 

11.18                 Adjustment of Performance Goals and Targets. 
Notwithstanding any provision of the Plan to the contrary, the Committee shall
have the authority to adjust any Performance Goal, performance target or other
performance-based criteria established with respect to any Award under the Plan
if circumstances occur (including, but not limited to, unusual or nonrecurring
events, changes in tax laws or accounting principles or practices or changed
business or economic conditions) that cause any such Performance Goal,
performance target or performance-based criteria to be inappropriate in the
judgment of the Committee; provided, that with respect to any Award that is
intended to qualify for the “performance-based compensation” exception under
Section 162(m) of the Code and the regulations thereunder, any adjustment by the
Committee shall be consistent with the requirements of Section 162(m) and the
regulations thereunder.

 

11.19                 Legality of Issuance.  Notwithstanding any provision of
this Plan or any applicable Award Agreement to the contrary, the Committee shall
have the sole discretion to impose such conditions, restrictions and limitations
(including suspending exercises of Options or Stock Appreciation Rights and the
tolling of any applicable exercise period during such suspension) on the
issuance of Common Stock with respect to any Award unless and until the
Committee determines that such issuance complies with (a) any applicable
registration requirements under the Securities Act of 1933 or the Committee has
determined that an exemption therefrom is available, (b) any applicable listing
requirement of any stock exchange on which the Common Stock is listed, (c) any
applicable Company policy or administrative rules, and (d) any other applicable
provision of state, federal or foreign law, including foreign securities laws
where applicable.

 

11.20                 Restrictions on Transfer.  Regardless of whether the
offering and sale of Common Stock under the Plan have been registered under the
Securities Act of 1933 or have been registered or qualified under the securities
laws of any state, the Company may impose restrictions upon the sale, pledge, or
other transfer of such Common Stock (including the placement of appropriate
legends on stock certificates) if, in the judgment of the Company and its
counsel, such restrictions are necessary or desirable to achieve compliance with
the provisions of the Securities Act of 1933, the securities laws of any state,
the United States or any other applicable foreign law.

 

11.21                 Further Assurances.  As a condition to receipt of any
Award under the Plan, a Participant shall agree, upon demand of the Company, to
do all acts and execute, deliver and perform all additional documents,
instruments and agreements which may be reasonably required by the Company, to
implement the provisions and purposes of the Plan.

 

21

--------------------------------------------------------------------------------